On Rehearing

In its reply brief to Long-Lewis’ brief on application for rehearing, First City National Bank contends that our original opinion of December 14,1977 contains an inaccurate statement of facts. After careful review of the record we find that the bank’s assertion is correct. The final sentence of the first full paragraph appearing on page two of our original opinion reads as follows:
“The salesman was instructed by his supervisor to obtain a certified check from the bank for the payment of the automobile; however, he returned to Bessemer without obtaining a certified check because the arrangements for the loan had not actually been completed.”
This sentence stands corrected and shall now read:
“The salesman was instructed by his supervisor to obtain a certified check from the bank for the payment of the automobile; however, he returned to Bessemer without obtaining a certified check. The reason for his failure to procure a certified (or cashier’s) check is unclear since the arrangements for the loan had apparently been completed.”
Likewise, we must note one further clarification in our opinion of December 14, 1977. In the first paragraph appearing on page three of our opinion it is stated that the check was dishonored several days after it was written by Mrs. Reese. This statement is correct. However, before the check itself was actually dishonored, an employee of the bank telephoned Long-Lewis and informed an employee of the automobile dealership that the check would be dishonored when it reached First City National. When informed of the bank’s telephone call, the sales manager of Long-Lewis called the bank and the conversation which is discussed in the first paragraph of page three occurred.
OPINION CORRECTED.
APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P. J., and HOLMES, J., concur.